ORDER
Considering the Petition for Transfer to Disability Inactive Status filed by the Office of Disciplinary Counsel,
IT IS ORDERED that George K. Wag-uespack, Louisiana Bar Roll number 22662, be and he hereby is transferred to disability inactive status.
IT IS FURTHER ORDERED that pursuant to Supreme Court Rule XIX, § 27, the presiding chief judge in the Twenty-Third Judicial District Court for the Parish of Ascension is ordered to appoint a lawyer or lawyers to conduct an inventory of respondent’s files and to take action as appropriate to protect the interests of respondent’s clients.
Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately.
/s/ Catherine D. Kimball Justice, Supreme Court of Louisiana